Citation Nr: 0923437	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left hip 
disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Entitlement to service connection for a right hip 
disorder.

6.  Entitlement to a disability rating greater than 20 
percent for service-connected lumbar spine degenerative disc 
disease with osteoarthritis.

7.  Entitlement to an initial disability rating greater than 
10 percent prior to September 15, 2006, and greater than 20 
percent from September 15, 2006, for service-connected left 
shoulder degenerative arthritis.

8.  Entitlement to a disability rating greater than 10 
percent for service-connected hypertensive vascular disease 
and cerebrovascular disease.

9.  Entitlement to a disability rating greater than 10 
percent for service-connected post-operative left knee injury 
residuals with degenerative arthritis.

10.  Entitlement to a disability rating greater than 10 
percent for service-connected left knee instability 
associated with post-operative left knee injury residuals 
with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1979 
and from June 1981 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in North Little 
Rock, Arkansas.

In February 2009, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  

The issues of whether new and material evidence has been 
received to reopen the claims of service connection for a 
left hip disorder and a right shoulder disorder; entitlement 
to service connection for PTSD, erectile dysfunction, and a 
right hip disorder; and entitlement to increased disability 
ratings for service-connected lumbar spine degenerative disc 
disease with osteoarthritis, hypertensive vascular disease 
and cerebrovascular disease, post-operative left knee injury 
residuals with degenerative arthritis, left knee instability 
associated with post-operative left knee injury residuals 
with degenerative arthritis; are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 15, 2006, the left shoulder 
degenerative arthritis is manifested by full but painful 
range of motion of the arm.

2.  Resolving all doubt in the Veteran's favor, from 
September 15, 2006, the left shoulder degenerative arthritis 
is manifested by pain and range of motion of the arm limited 
to midway between the side and shoulder level, with 
additional pain and loss of range of motion following 
repetitive use.


CONCLUSIONS OF LAW

1.  Prior to September 15, 2006, the criteria for a 
disability rating greater than 10 percent for degenerative 
arthritis of the left (minor) shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2008). 

2.  From September 15, 2006, the criteria for a 30 percent 
disability rating for degenerative arthritis of the left 
(minor) shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 

In the decision below, the Board grants the claim of 
entitlement to a 30 percent disability rating for left 
shoulder degenerative arthritis of the left shoulder.  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of his post-
service care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Increased disability ratings

The Veteran contends that his service connected left shoulder 
disability is more severe than the currently assigned 20 
percent disability rating reflects.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  There is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6 (2008).  Use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The Veteran's degenerative arthritis of the left (minor) 
shoulder has been rated as 20 percent disabling pursuant to 
Diagnostic Code 5201 which provides the rating criteria for 
limitation of arm motion.  Under this diagnostic code 
provision, a 20 percent disability rating is assigned for 
motion of the minor (non-dominant) arm limited at the 
shoulder level or midway between the side and shoulder level 
(between 45 and 90 degrees), and the maximum 30 percent 
disability rating is assigned for limitation of motion of the 
arm to 25 degrees from the side.

In determining whether the Veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2008).

A VA examination report dated in November 1996 shows that the 
Veteran reported left shoulder pain and limitation of motion.  
Physical examination of the left shoulder revealed 180 
degrees of abduction, with 45 degrees of anterior rotation 
and 40 degrees of posterior rotation.  The impression was 
left shoulder injury.

A VA examination report dated in July 2005 shows that the 
Veteran reported a five to seven year history of bilateral 
shoulder pain with the right being greater than the left.  He 
denied any pain radiation from his shoulder.  Physical 
examination revealed that the left arm had full range of 
motion and was pain-free.  Forward flexion was to 180 degrees 
and abduction was to 120 degrees.  X-rays of the left 
shoulder revealed early arthritis.  The examiner noted that 
the left shoulder functioned well and there was minimal pain.

A VA examination report dated in September 2006 shows that 
the Veteran provided a history as set forth above.  Physical 
examination revealed forward flexion to 85 degrees, abduction 
to 110 degrees, external rotation to 85 degrees, and internal 
rotation to 80 degrees.  There was no atrophy, motor strength 
was 4/5, and sensation and deep tendon reflexes were within 
normal limits.  The diagnosis was left shoulder degenerative 
joint disease.  The examiner added that the Veteran's 
functional impairment would include no overhead lifting with 
the left shoulder.  He added that the Veteran had subjective 
complaints of shoulder pain worse with elevation, and that he 
could not lift overhead or work above the shoulder level.  
Pain at the extremes of motion was noted.  The examiner also 
indicated that additional limitation would likely occur after 
repetitive use, and that lifting 10 times demonstrated a 10 
to 15 degree loss of forward flexion and abduction after 
testing.

A VA examination report dated in March 2007 shows that the 
Veteran described a worsening of his left shoulder pain since 
the last examination, with the pain being an eight on a scale 
of 10.  He reported taking methadone and Ibuprofen daily, 
with the symptoms being the same from day to day, without 
having any flare ups.  He was unable to lift over 35 to 40 
pounds or to work overhead with the left arm.  The left arm 
was said to be weaker than the right.  He noted that 
repetitive use caused increased shoulder pain, though no 
range of motion changes.  Physical examination revealed pain 
on abduction at 85 degrees and then able to go to 95 degrees; 
forward elevation limited by pain to 90 degrees; external 
rotation limited by pain to 45 degrees; internal rotation 
limited by pain to 80 degrees; and no additional limitations 
after repetition.  The diagnosis was left shoulder 
degenerative arthritis.

During his February 2009 video conference hearing, the 
Veteran indicated that he was undergoing pain management on a 
regular basis for the pain associated with his left shoulder 
disability.  He described taking pain medication for his 
symptoms.  He reported having constant severe pain that was 
not fully relieved by medication.  He also added that pain 
and repetitive use would further limit his range of motion.

The Board notes that the Veteran initially filed his claim 
for service connection for a left shoulder disorder in 
October 1995.  Service connection for the left shoulder 
disorder was eventually granted by rating action dated in 
October 2006 at which time a 10 percent disability rating was 
assigned effective as of October 1995 (the date of claim) and 
a 20 percent disability rating was assigned as of September 
15, 2006, the date a worsening of the disability was clearly 
documented.

With regard to the Veteran's service-connected left shoulder 
disability prior to September 15, 2006, the Board finds that 
the competent medical evidence of record has shown that on 
examination in November 1996, abduction was to 180 degrees, 
with 45 degrees of anterior rotation and 40 degrees of 
posterior rotation.  In July 2005, the left arm had full 
range of motion and was pain-free, with forward flexion to 
180 degrees and abduction to 120 degrees.  Thus, as the 
Veteran had full range of motion of the left (minor) arm 
motion, a compensable disability rating under Diagnostic Code 
5201 was not warranted.  

However, because the Veteran had degenerative arthritis of 
the left shoulder with painful motion, a 10 percent 
disability was assigned.  If the limitation of motion of a 
joint is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003, which provides the rating 
criteria for degenerative arthritis.

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008). 

Accordingly, a disability rating in excess of 10 percent 
under Diagnostic Codes 5201 or 5003 is not warranted.  The 
Board notes that the assigned rating is consistent with the 
Veteran's assertions at that time as to his having full, 
albeit painful, range of motion of the left arm.

The Board has also examined all other diagnostic code 
provisions pertinent to the left shoulder for the possible 
assignment of a greater disability rating prior to September 
15, 2006.  However, there is no evidence of ankylosis of the 
major scapulohumeral articulation (Diagnostic Code 5200), or 
fibrous union of the right humerus (Diagnostic Code 5202).  
Thus, a disability rating in excess of 10 percent under any 
other applicable diagnostic code provision is not warranted.

The currently assigned 10 percent disability rating assigned 
for the Veteran's left shoulder disorder prior to September 
15, 2006, adequately and appropriately compensates him for 
any loss of function of his left upper extremity. 

The competent medical evidence of record did not demonstrate 
any deformity, giving way, instability, stiffness, weakness, 
dislocation, subluxation, locking, effusion, or inflammation 
of the left shoulder joint.  There was no additional 
limitation of motion on repetitive use which would limit the 
Veteran's function even with pain.  As such, there is no 
reasonable basis to allow a disability rating higher than 10 
percent for the Veteran's left shoulder disability prior to 
September 15, 2006, under the provisions of 38 C.F.R. §§ 
4.40, 4.45; see DeLuca, supra. 

As to the left shoulder disability from September 15, 2006, 
based on a thorough review of the record, the Board finds 
that the evidence supports the assignment of a 30 percent 
disability rating.  The preponderance of the evidence is 
against a disability rating in excess of 30 percent for the 
left shoulder disability.

Overall, the September 2006 and March 2007 VA examination 
reports, coupled with the statements and testimony from the 
Veteran, reflect that his left shoulder range of motion and 
pain on use most nearly approximate limitation of abduction 
of the right arm to midway between the side and the shoulder 
level.  Thus, a 20 percent disability rating would be 
warranted under Diagnostic Code 5201.  However, given the 
evidence of record that additional pain and limitation of 
motion would likely occur after repetitive use, the Board 
finds that the assignment of the next higher disability 
rating for loss of range of motion of the left shoulder is 
warranted effective as of September 15, 2006, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.  
Thus, a 30 percent disability rating is warranted under 
Diagnostic Code 5201 from September 15, 2006.  See DeLuca.  
In reaching this conclusion, the Board finds the September 
2006 VA examination report to be especially probative 
evidence of the functional impairment caused by the Veteran's 
pain.  The Veteran's testimony as to pain and functional 
limitation is also probative. See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).

The Board notes that the 30 percent assigned is the maximum 
rating for limitation of motion of a shoulder.  The Board has 
also examined all other diagnostic code provisions pertinent 
to the left shoulder for the possible assignment of a greater 
disability rating from September 15, 2006.  However, as noted 
above, there is no evidence of ankylosis of the major 
scapulohumeral articulation (Diagnostic Code 5200), or 
fibrous union of the right humerus (Diagnostic Code 5202).  
Thus, a disability rating in excess of 30 percent under any 
other applicable diagnostic code provision is not warranted.

Finally, the Board finds that there is no indication that the 
Veteran's left shoulder disability reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of a higher rating on an extra-schedular basis.  The left 
shoulder disability is not productive of marked interference 
with employment or required any, let alone, frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the criteria for submission for 
assignment of an extra-schedular rating are not met. Thus, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Thun v. Peake, 22 Vet. App. 111 (2008), Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial disability rating greater than 10 percent for 
service-connected left shoulder degenerative arthritis prior 
to September 15, 2006, is denied.

A disability rating greater of 30 percent for service-
connected left shoulder degenerative arthritis from September 
15, 2006, is granted, subject to the rules and regulations 
governing the award of monetary benefits.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of whether new and material evidence has been received 
to reopen the claims of service connection for a left hip 
disorder and a right shoulder disorder; entitlement to 
service connection for PTSD, erectile dysfunction, and a 
right hip disorder; and entitlement to increased disability 
ratings for service-connected lumbar spine degenerative disc 
disease with osteoarthritis, hypertensive vascular disease 
and cerebrovascular disease, post-operative left knee injury 
residuals with degenerative arthritis, left knee instability 
associated with post-operative left knee injury residuals 
with degenerative arthritis.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the claims so 
that the Veteran is afforded every possible consideration.

Initially, the Board notes that during the Veteran's February 
2009 hearing, he asserted that his service-connected lumbar 
spine degenerative disc disease with osteoarthritis, 
hypertensive vascular disease and cerebrovascular disease, 
post-operative left knee injury residuals with degenerative 
arthritis, left knee instability associated with post-
operative left knee injury residuals with degenerative 
arthritis had increased in severity since his last VA 
examinations in March 2007.  Additionally, during the 
hearing, the Veteran indicated that the VA examiner that had 
conducted his prior examinations had not accurately reported 
his symptoms as he had related them.  VA is required to 
afford the Veteran a contemporaneous examination to assess 
the current nature, extent, and severity of the respective 
disabilities being remanded herein.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand these claims for an additional VA 
examination.  The Board finds that the respective 
examinations should be conducted by an examiner that has not 
previously conducted an examination of the Veteran. 

Additionally, during his February 2009 video conference 
hearing the Veteran also indicated that he was receiving 
treatment every two months for his respective service-
connected disabilities.  As this matter is being remanded as 
set forth above, and as review of the claims file reveals 
that the most recent VA treatment records of the Veteran 
contained in the claims file are dated in 2008, an effort 
should be made to obtain any subsequent VA medical treatment 
records of the Veteran for treatment of his service-connected 
disabilities since 2008.  VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c) (2008).

Additionally, the Board notes that in a rating decision dated 
in May 2008, the RO denied the Veteran's claims as to the 
issues of whether new and material evidence has been received 
to reopen the claims of service connection for a left hip 
disorder and a right shoulder disorder; and entitlement to 
service connection for PTSD, erectile dysfunction, and a 
right hip disorder.  In October 2008, the RO received a 
notice of disagreement from the Veteran as to the May 2008 
rating decision.  To date, the Veteran has not been issued a 
Statement of the Case for these issues.  Under the 
circumstances the Board has no discretion and must remand 
these issues for the issuance of a Statement of the Case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical treatment 
records of the Veteran for treatment 
associated with his service-connected 
disabilities dated since 2008, and 
associate them with the Veteran's claims 
file.

2.  Schedule the Veteran for an 
appropriate VA examination by an examiner 
that has not previously conducted an 
examination of the Veteran, in order to 
assess the nature, severity, and frequency 
of his lumbar degenerative disc disease 
with osteoarthritis.  The claims file 
should be made available to and reviewed 
by the examiner.  All necessary tests must 
be conducted.

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and in 
relation to normal range of motion, and 
should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the veteran's 
back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or treatment 
by a physician, and if so, the frequency 
and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the veteran has bowel or 
bladder problems related to his low back 
disability.

The examiner must also indicate the impact 
the veteran's low back disability has on 
his ability to secure or follow a 
substantially gainful occupation.

All findings and conclusions should be set 
forth in a legible report.

3.  Schedule the Veteran for an 
appropriate VA examination by an examiner 
that has not previously conducted an 
examination of the Veteran to assess the 
nature, severity, and frequency of his 
left knee degenerative arthritis and 
instability.  The claims file should be 
made available to and reviewed by the 
examiner.

The examiner should conduct all necessary 
testing of the left knee, including range 
of motion studies (measured in degrees, 
with normal range of motion specified). 
The examiner must determine whether there 
are objective clinical indications of pain 
or painful motion; weakened movement; 
premature or excess fatigability; or 
incoordination; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the knee is used 
repeatedly over a period of time.  This 
determination should also be portrayed, if 
feasible, in terms of the degree of 
additional range of motion loss due to 
these factors.

The examiner should also specify whether 
the Veteran has any instability in the 
left knee and, if so, the severity thereof 
(e.g., slight, moderate or severe), and 
whether there are episodes of locking.  If 
an opinion cannot be rendered in response 
to these questions, the reason therefore 
should be explained.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the left knee arthritis and 
instability upon his ordinary activity and 
the effect, if any, on his current level 
of occupational impairment.  An opinion 
should be provided concerning the impact 
of this disability on the Veteran's 
ability to work, to include whether the 
disabilities are productive of severe 
economic inadaptability.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

4.  Schedule the Veteran for an 
appropriate VA examination by an examiner 
that has not previously conducted an 
examination of the Veteran to assess the 
nature, severity, and frequency of his 
hypertensive vascular disease and 
cerebrovascular disease.  The claims file 
should be made available to and reviewed 
by the examiner.  All necessary tests must 
be conducted.

The examiner should schedule blood 
pressure readings to be taken two or more 
times on each of at least three different 
days as warranted for an adequate medical 
opinion, and should discuss whether there 
is evidence of any distinct periods of 
identifiable degrees of disability (i.e. 
diastolic pressure predominantly 110, 120, 
130, or more, or systolic pressure 
predominantly 200 or more), as well as 
whether the Veteran uses medication to 
control his hypertension.  Additionally, 
all other symptomatology resulting from 
the hypertensive cardiovascular disease 
and cerebrovascular disease should be 
noted and fully discussed.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the hypertensive vascular 
disease and cerebrovascular disease upon 
his ordinary activity and the effect, if 
any, on his current level of occupational 
impairment.  An opinion should be provided 
concerning the impact of this disability 
on the Veteran's ability to work, to 
include whether the disability is 
productive of severe economic 
inadaptability.

A complete rationale for any opinion 
expressed should be provided. It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

5.  Issue a Statement of the Case to the 
Veteran concerning the claims of whether 
new and material evidence has been 
received to reopen the claims of service 
connection for a left hip disorder and a 
right shoulder disorder; and entitlement 
to service connection for PTSD, erectile 
dysfunction, and a right hip disorder.  
The Veteran should be advised of the 
necessity of filing a timely substantive 
appeal if he wishes to complete an appeal 
from any respective determination.

6.  Then readjudicate the appeal.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


